Exhibit 99.1 Cellular Biomedicine Group Reports Third Quarter 2014 Financial Results and Provides Business Highlights PALO ALTO, Calif., Nov. 19, 2014 (GLOBE NEWSWIRE) Cellular Biomedicine Group Inc. (Nasdaq:CBMG) (the "Company"), a biomedicine firm engaged in the development of effective treatments for degenerative and cancerous diseases, today reported financial results and provided business highlights for the third quarter ended September 30, 2014. Dr. William (Wei) Cao, Chief Executive Officer of Cellular Biomedicine Group, commented, "In the third quarter we continued to execute our focus of acquiring advanced technologies and talents that position CBMG as a leader in both stem cell and cancer immune cell technologies in China.With completion of the acquisition of Agreen Biotech Co. Ltd. China (“AG”), we added a distinguished cancer immune cell therapy platform that we expect would provide consistent technical service revenue stream and pipeline to our technology platform.We grew our Intellectual Property portfolio to45 patents in various stages of approvalin China, U.S. and through the Patent Cooperation Treaty (PCT), including one granted US Patent and 13 granted China patents.Our lead regenerative medicine product candidate ReJoinTMfor Knee Osteoarthritis (KOA) continues to make excellent progress. We look forward to announcing the KOA Phase I/IIa clinical trial twelve-month follow-up results at the World Stem Cell Summit in San Antonio, Texas on December 5th, and we expect to announce the interim data from the Phase IIb trial in the next few months.” Financial Results Cellular Biomedicine Group reported a net loss for the three months ended September 30, 2014 of approximately $2.8 million, or $0.31 loss per share, compared to a net gain of approximately $0.6 million, or $0.09 gainper share for the same period a year ago.The increase in net loss of approximately $3.4million is related tothe discontinuation of the consulting business in Q2 2014, which contributed a net profit of approximately $2.3 million for the three months ended September 2013. General and administrative expenses for the three months ended September 30, 2014 increased approximately $0.6 million compared to the same period in 2013, which mainly resulted from payroll increase of approximately $0.4 million and travel expense increase of approximately $0.2 million. For the three months ended September 30, 2014, research and development expense increased by approximately $0.5 million compared with same period last year, which mainly resulted from the increase in experiment fees of approximately $0.5 million. Other income changed minimally mainly due to the fluctuation of foreign currency gains and losses. As of September 30, 2014, the Company had approximately $9.8 million in cash and cash equivalents. Business Achievements for the Third Quarter of 2014 ●
